United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1421
Issued: November 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2013 appellant filed a timely appeal from a January 25, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on November 4, 2012, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 25, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 7, 2012 appellant, then a 34-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging a back injury that radiated into her buttocks and legs while
assisting a resident into a sitting position in the performance of duty on November 4, 2012.
In a December 19, 2012 letter, OWCP notified appellant of the deficiencies of her claim.
It requested additional factual and medical evidence. OWCP afforded her 30 days to submit
additional evidence and respond to its inquiries. Appellant did not respond.
By decision dated January 25, 2013, OWCP accepted that the November 4, 2012 incident
occurred as alleged but denied the claim finding that appellant failed to submit evidence
containing a medical diagnosis in connection with the injury or events. It found that she did not
establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
ANALYSIS
OWCP has accepted that the employment incident of November 4, 2012 occurred at the
time, place and in the manner alleged. The issue is whether appellant sustained an injury as a
3

5 U.S.C. §§ 8101-8193.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See also Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

2

result of the employment incident. The Board finds that she did not establish an injury in
connection with the November 4, 2012 employment incident.
In a December 19, 2012 letter, OWCP notified appellant of the deficiencies of her claim
and requested additional factual and medical evidence. It afforded her 30 days to submit
additional evidence and respond to its inquiries. She did not respond within the allotted time.
As appellant has not submitted any medical evidence to support her allegation that she sustained
an injury related to the November 4, 2012 employment incident, she has failed to meet her
burden of proof.7
The Board notes that, following the issuance of the January 25, 2013 OWCP decision,
appellant submitted new medical evidence. The Board is precluded from reviewing evidence
which was not before OWCP at the time it issued its final decision.8 Appellant may submit that
evidence or new evidence or argument with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in
the performance of duty on November 4, 2012, as alleged.

7

See Donald W. Wenzel, 56 ECAB 390 (2005).

8

See supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

